DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 17, 19, 33-36, 60-61, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0018638 Shames et al., hereinafter “Shames”, in view of US 2013/0144134 Lee et al., hereinafter “Lee”.
Regarding claim 1, Shames discloses a wearable (Para 11 and Figure 1) blood analyte measurement device (Para 45), comprising: a casing defining an appendage-receiving bore (Figure 1, casing of device 2, see also para 53 that describes a probe head) and having an interior volume (Figure 1, element 1g that is showing a gap in which finger 9 is inserted); a plurality of magnets within the interior volume (Figure 1 and Para 55), the magnets producing a magnetic field in the appendage-receiving bore (Para 12 and 21); a nuclear magnetic resonance (NMR) transceiver supported by the casing (Para 45-46 and 53) and positioned to emit radiofrequency (RF) pulses (Para 21, 22, 25, and Figure 1 elements 3 and 4) to and receive NMR signals from the appendage-receiving bore (Para 16, 21, 22, 25, and Figure 1 elements 3 and 4); an electronics assembly (Figure 1, element 7) within the interior volume and in communication with the NMR transceiver (Para 22, 62), wherein the electronics assembly is operable to activate the NMR transceiver to emit an RF pulse to the appendage-receiving bore and receive an NMR signal from the appendage-receiving bore (Para 22); and a power source (This is not explicitly stated, although it is inherent).
Shames does not disclose a power source in the interior volume and powering the NMR transceiver and the electronics assembly.
However, Lee discloses a system for NMR detection of analytes (Abstract) and teaches a power source in the interior volume and powering the NMR transceiver and the electronics assembly (Para 68 and Figure 2, also see Para 71 that discloses the reader inside the band).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a power source as taught by Lee, in the invention of Shames, in order to give power to the one or more components of the device (Lee; Para 68).
Regarding claim 8, Shames discloses a shim system operable to homogenize only a section of the magnetic field (Para 48 and 57; a shim system is described as a set of coils in the specification of the current application).
Regarding claim 9, Shames discloses the magnets are permanent magnets (Para 17 and 55).
Regarding claim 10, Shames discloses the permanent magnets comprise neodymium and/or Samarium Cobalt (SmCo) (Para 55).
Regarding claim 17, Shames discloses the device comprises between 1 and 32 permanent magnets (Para 55; 2 or more magnets are disclosed).
Regarding claim 19, Shames discloses the magnetic field has a magnetic field strength of less than 1 T (Para 56).
Regarding claim 33, Shames discloses the electronics assembly is further operable to calculate a blood analyte concentration based on the NMR signal (Para 21, 28, and 45).
Regarding claim 34, Shames discloses all the limitations of claim 33.
Shames does not disclose a data transmitter within the interior volume and in communication with the electronics assembly, the data transmitter operable to transmit the blood-analyte concentration to a secondary device comprising a display.
However, Lee teaches a data transmitter within the interior volume (Para 36 and 37; antenna to transmit data can be within the reader) and in communication with the electronics assembly (Figure 2), the data transmitter operable to transmit the blood-analyte concentration to a secondary device comprising a display (Para 37).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a data transmitter as taught by Lee, in the invention of Shames, in order to display the results to a technician or physician (Lee; Para 37).
Regarding claim 35, Shames discloses all the limitations of claim 1.
Shames does not disclose a data transmitter within the interior volume and in communication with the electronics assembly, the data transmitter operable to transmit the NMR signal to a secondary device.
However, Lee teaches a data transmitter within the interior volume (Para 36 and 37; antenna to transmit data can be within the reader) and in communication with the electronics assembly (Figure 2), the data transmitter operable to transmit the NMR signal to a secondary device (Para 36 and 37; T2 can be displayed which is described as NMR parameters).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a data transmitter as taught by Lee, in the invention of Shames, in order to display the results to a technician or physician (Lee; Para 37).
Regarding claim 36, Shames discloses all the limitations of claim 35. 
Shames does not disclose the data transmitter is a Bluetooth transmitter.
However, Lee teaches the data transmitter is a Bluetooth transmitter (Para 37).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a data transmitter that is a Bluetooth transmitter as taught by Lee, in the invention of Shames, in order to display the results to a technician or physician (Lee; Para 37).
Regarding claim 60, Shames discloses the casing is shaped as a ring to define the appendage-receiving bore to receive a finger (Para 11 and Figure 1; both describe a miniature device to be placed around a finger, i.e. a ring).
Regarding claim 61, Shames discloses the plurality of magnets are positioned within the interior volume only on one side of the appendage- receiving bore (Para 55-58).
Regarding claim 69, Shames discloses the casing is formed as a ring or a bracelet (Para 11 and Figure 1; both describe a miniature device to be placed around a finger, i.e. a ring).
Claims 62-67 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0018638 Shames et al., hereinafter “Shames”, in view of US 2013/0144134 Lee et al., hereinafter “Lee”, further in view of US 4,875,486 Rapoport et la., hereinafter “Rapoport”.
Regarding claim 62, Shames discloses the plurality of magnets includes at least three permanent magnets (Para 55 discloses two or more, so three magnets are disclosed). 
Shames does not disclose magnets in a U-shaped configuration.
However, Rapoport discloses an NMR device that applies magnetic field (Abstract) and teaches magnets in a U-shaped configuration (Figure 8 or 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a U-Shaped configuration as taught by Rapoport, in the invention of Shames, in order to position the vein or artery on between the poles and apply a magnetic field (Rapoport; Col. 9, lines 11-17).
Regarding claim 63, Shames discloses the at least three permanent magnets (Para 55) generate a magnetic field having a target section within the appendage-receiving bore (Para 14; applied to the organ inside the bore). 
Shames does not disclose the U-shaped configuration; and the target section being offset from a center point of the bore towards the U-shaped configuration.
However, Rapoport teaches the U-shaped configuration (Figure 8 and 11); and the target section being offset from a center point of the bore towards the U-shaped configuration (Figure 8 the target section is at element 86 offset from the center 84).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a U-Shaped configuration as taught by Rapoport, in the invention of Shames, in order to position the vein or artery on between the poles and apply a magnetic field (Rapoport; Col. 9, lines 11-17).
Regarding claim 64, Shames discloses all the limitations of claim 63. 
Shames does not disclose at least some of the target section is located within the U-shaped configuration of the permanent magnets.
However, Rapoport teaches at least some of the target section is located within the U-shaped configuration of the permanent magnets (Figure 8, element 86 is the vein or artery being targeted and is located within the U shaped configuration).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a U-Shaped configuration as taught by Rapoport, in the invention of Shames, in order to position the vein or artery on between the poles and apply a magnetic field (Rapoport; Col. 9, lines 11-17).
Regarding claim 65, Shames discloses a shim system (Para 48 and 57; a shim system is described as a set of coils in the specification of the current application) configuration to homogenize the magnetic field within the target section (Para 48 and 57). 
Shames does not disclose a shim system positioned in the U-shaped.
However, Rapoport teaches a shim system positioned in the U-shaped (Figure 8, element 84 and Col. 9, lines 11-17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a U-Shaped configuration with a shim system as taught by Rapoport, in the invention of Shames, in order to position the vein or artery on between the poles and apply a magnetic field that is aligned and homogenized (Rapoport; Col. 9, lines 11-17).
Regarding claim 66, Shames discloses the magnetic field in the appendage-receiving bore is non-homogenous outside of the target section (Para 14, 48, and 57).
Regarding claim 67, Shames discloses all the limitations of claim 62.
Shames does not disclose the NMR transceiver is positioned in the U-shaped configuration.
However, Rapoport teaches the NMR transceiver is positioned in the U-shaped configuration (Col. 9, lines 40-53).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a U-Shaped configuration with an NMR transceiver as taught by Rapoport, in the invention of Shames, in order to employ energization, realignment, and sensing (Rapoport; Col. 9, lines 40-53).

Allowable Subject Matter
Claim 68 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
No references were found to disclose an ultrasonic transducer that generates free radicals in the blood by sonolysis positioned within the bore.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792